Title: To George Washington from Colonel Henry Sherburne, 12 February 1780
From: Sherburne, Henry
To: Washington, George


          
            Sir,
            Camp Near Morris Town Feby 12th 1780
          
          Agreeable to your Excellencys Directions, to the Commanding Officer of General Starks Brigade, I have made Inquiry

respecting the Men of Colo. Jackson’s Regt on Command at Easton, Likewise those of Colonel Webbs, who were sick absent, and Improperly absent, near Two Years, as appears by the Inspectors Reports on the Review of December last—The Inclosed Reports from the Commanding Officers of those wherein the particular Circumstances attending the absence of the Men are mentioned, will I hope be satisfactory to your Excellency.
          The Deficiency of Arms in the Brigade, was at the Time of the Report Occasioned by a Number of Deserters belonging to Col. Jacksons Regt then in Provost, and the Band of Music in Col. Webbs Regt are returned as Rank & file, but not armed.
          The scarcity of Officers in the Brigade and the frequent Calls of Duty has put it out of my power to send after the absent Men as your Excellency has been pleased to direct. But as many of them on furlough are soon expected to return, the Business may be then entered upon without prejudice to the Service. I am with the greatest Esteem Your Excellencys Most obedt humble servt
          
            Hy Sherburne Colonel Comdt General Starks Brigade
          
        